Title: To James Madison from Richard Cavett, 26 August 1812
From: Cavett, Richard
To: Madison, James


Dear Sir
Chillicothe August 26th: 1812
You have before this heard the melancholy and distressing news of our a[r]my at Detroit, being sold, and surrendered to the British, an army that with a good commander as able to sweep canada to the walls of Quebec. I hope and trust that evry exertion will be made by you in order to organize another a[r]my immediately of sufficient strength to be sure of Vi[c]tory, it will at least now agreeable to my weak opinion take 15,000 men at the lowest calculation with a good General at their head, there will be this week about 4000 men at urbana from Kentucky and this state—if you order out about 5000 from the westren part of Pennsylvania, and about 3000 more from Kentucky and Virginie and the balance from this state this fall is the time, (not a moment to spair) the roads will be good ⟨to⟩ Detroit for 3 months yet, & the[y] are impracti[c]able in the spring, let the army in the first place cross below Detroit and Take Malden first, then we will be sure of Detroit—it will never do you may rely on it to let the eneny [sic] remain there this winter—the war measures would be damped, and the Eastern states in all probability would break off—everything now must be rushed on with the greatest possible energy—the people here are all willing except a nest of Tories in this place, we want arms and amunition the troops from Pennsylvania ought to bring all the cannon possible. I hope you will excuse these lines from a Volu[n]teer who has fought 3 battles, one at the brid[g]e ovr Aux Canards, and two at Browntown, the last we drove the Indians and when Col, McArther was obliged to deliver to the British Officer Elliott I cleared myself those observations although weak I hope will be of advantage to you. I am Respectfully your soldier
Richard Cavett
